Title: To Thomas Jefferson from James Madison, 26 September 1780
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Sepr. 26h. 1780

  I am at length able to give you some answer on the subject of the map in the hands of Dr. Smith. As the Doctor lived out of Town and it was difficult to know when he was to be found in it, and as I supposed the request would go with greater weight through Mr. Rittenhouse, I asked the favor of him to speak to the Doctor on the subject. Through forgetfulness or want of opportunity he failed to do it till lately and brought me for answer that the Doctor although anxious to oblige you was unwilling to let it go out of his hands, but would suffer any transcript to be taken from it at his house and would even assist in it himself. Yesterday evening I had an opportunity of being introduced to him and renewed the application, that he would spare it till I could get a copy taken, which he again declined by politely assuring me that he was proud of an opportunity of obliging you and that he would have a correct and authentic copy made out by his son for you.
I am Dr. Sir Yrs. respectfully,

James Madison

